Citation Nr: 0804670	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied reopening of the 
veteran's claim.

When the case was before the Board in December 2005, the 
Board decided the veteran's appeal.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2007, the Court issued an 
order that granted a Joint Motion for Remand, and remanded 
the matter to the Board for action in compliance with the 
motion.

Although the issue was previously framed as service 
connection for tinnitus of the right ear, the Board notes 
that for VA purposes, tinnitus is a single disability arising 
in the brain and that it consists of the perception of sound 
in the absence of an external stimulus, regardless of whether 
the tinnitus is perceived in one ear, both ears, or somewhere 
undefined in the head.  68 Fed. Reg. 25822, 25823 (May 14, 
2003).  Thus, the issue has been revised on the cover page 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the joint motion for remand, the Board 
observes that further development is required prior to 
adjudicating the veteran's claim.

The provisions of 38 C.F.R. § 3.156(a) in effect in February 
2001 when the veteran filed his claim provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
statements of the case provided the new version of 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001), which only applies to 
claims filed on or after that date.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  On remand and readjudication, the old version 
of 38 C.F.R. § 3.156(a) as in effect in February 2001 should 
be considered and provided in the supplemental statement of 
the case.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  While the veteran was provided with 
VCAA notice letters advising him that he needs new and 
material evidence to reopen the claim, the letter does not 
fully comply with the directive in Kent.  Thus, the RO should 
send the veteran and his representative a corrective VCAA 
letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and includes a 
description of the evidence needed to substantiate the claim 
for service connection for tinnitus based on new and material 
evidence by informing him of the elements required to 
establish service connection that were found insufficient in 
the prior denial.  In this case, the veteran's claim was 
originally denied because his conductive hearing loss with 
tinnitus existed prior to service and was not aggravated 
beyond the normal progress for the condition.

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claim for service connection for tinnitus.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if service 
connection is granted, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, readjudicate the claim 
using the prior version of 38 C.F.R. 
§ 3.156(a) (in effect in February 2001).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be issue a supplemental statement 
of the case which includes the prior 
version of 38 C.F.R. § 3.156(a) (in effect 
in February 2001) and given an opportunity 
to respond before the case is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



